PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/790,619
Filing Date: 23 Oct 2017
Appellant(s): The Foundry, LLC



__________________
Thomas D. Kohler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/7/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48 and 50-55 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schmotzer et al. (WO 89/10730; hereinafter Schmotzer).
Schmotzer discloses the following regarding claim 48:  a method for treating a human hip joint having hip abductor muscles acting thereon, comprising:  implanting a prosthesis (200) in engagement with at least a portion of the hip abductor muscles or connective tissue connected thereto to alter a force vector applied by the hip abductor muscles to the hip joint (pg. 8, lines 11-pg. 10, lines 13).
Schmotzer discloses the following regarding claim 50:  the method of claim 48, wherein the hip joint has a hip capsule and the prosthesis is implanted outside the hip capsule (Fig. 2, where the lateral and distal portions of the prosthesis are implanted outside of the hip capsule area).
Schmotzer discloses the following regarding claim 51:  the method of claim 48, wherein the prosthesis displaces the hip abductor muscles to alter at least one of the force vector or an angle of the force vector relative to the hip joint (pg. 9, lines 16-pg. 10, lines 13).
Schmotzer discloses the following regarding claim 52:  the method of claim 51, wherein the displacement of the hip abductor muscles is in a circumferentially outward direction with respect to the hip joint (Fig. 2; pg. 9, lines 16-pg. 10, lines 13).
Schmotzer discloses the following regarding claim 53:  the method of claim 48, wherein implanting comprises installing the prosthesis between gluteus muscles and capsular ligaments that surround the hip joint (Fig. 2, where the lateral portions of the prosthesis are positioned between the gluteus muscle and the capsular ligaments).
Schmotzer discloses the following regarding claim 54:  the method of claim 48, wherein implanting comprises assembling at least two interlocking parts to form the prosthesis (pg. 9, lines 16-28).
Schmotzer discloses the following regarding claim 55:  the method of claim 48, wherein said implanting comprises securing the prostheses (200, 201) to an outer surface of the femur (upon the attachment of element 200 to the femur) in between muscle attachment points on an upper portion of the femur (Fig. 2; pg. 9, lines 16-pg. 10, lines 13).


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner in view of the petition granted on 2/1/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48 and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. New claim 55 recites the step of “securing the prostheses to an outer surface of the femur.” Independent claim 48 has only established a singular prosthesis device. It is unclear if claim 55 is intending to refer to the prosthesis device of claim 48 or if an additional implant device is to be used with the prosthesis of claim 48. Appropriate correction and/or clarification is required. 

(2) Response to Argument
Regarding independent claim 48, the Appellant argues that Schmotzer does not disclose or suggest direct engagement of its prosthesis with the abductor muscles. 
The claims do not positively recite that the prosthesis is in direct contact with at least a portion of the hip abductor muscles or the connective tissue. While the claims are interpreted in light of the specification, limitations from the disclosure are not read into the claims. Therefore, the claim language of “a prosthesis in engagement with” is being interpreted to mean that prosthesis can be in direct or indirect contact with the muscles or connective tissue. 
The Schmotzer reference is a hip implant (200) (Figs. 2, 5), that uses its protruding elements and ribs to adjust the compressive stress being applied to the hip joint bone such that the stress is at an acceptable limit (pg. 10, lines 6-13). Schmotzer states that elements 203 and 205 comprise ribs and irregular protuberances (pg. 10, lines 6-13 and lines 22-28), which extend into and attach the greater trochanter to the stem of the implant (pg. 9, lines 20-23). It also states these protuberances engage the abductor muscles to input force from the abductor muscle directly to the stem (pg. 10, lines 8-13; Figs. 2, 5-9), thus providing the device of Schmotzer with engagement with the hip abductor muscles. Schmotzer does not describe the greater trochanter bone being the feature that engages the muscles, as the Appellant contends. The Appellant only argues that this is how the prior art operates, with no evidence to support this assertion. Even assuming arguendo that Schmotzer only engages the hip abductor muscles through the greater trochanter bone, it is again noted that the claims do not positively recite that the prosthesis must be in direct physical contact/engagement with the hip abductor muscles or connective tissue.
Regarding claim 50, the Appellant contends that Schmotzer does not recite the prosthesis being implanted outside the hip capsule as a total hip replacement is impossible to perform without entering the hip capsule. However, the claims do not state that the hip capsule is not entered for any portion of the procedure, and they do not state that the entire prosthesis must be outside of the hip capsule. The claim language of “the prosthesis is implanted outside the hip capsule” is being interpreted to mean that there are portions of the prosthesis that are located outside of the hip capsule when the prosthesis is implanted. The hip capsule is the tissue surrounding the synovial joint of the hip (please see annotated Figure A, below). The size and shape of Schmotzer places portions of its prosthesis (i.e., protrusion elements 203 and 205 and stem element 204) outside of the capsule area (Figs. 2-3 and 5). 




    PNG
    media_image2.png
    860
    883
    media_image2.png
    Greyscale

Figure A.



Regarding claim 52, the Appellant contends that Schmotzer does not disclose displacing the hip abductor muscles in a circumferentially outward direction with respect to the hip joint, because the prosthesis of Schmotzer does not engage the hip abductor muscles. As stated above, Schmotzer states that its protuberances engage the abductor muscles to input force from the abductor muscle directly to the stem (pg. 10, lines 8-13; Figs. 2, 5-9). The ribs and protuberances of the prior do not have a concave configuration that would allow the muscles to fall inwardly. Rather, the protuberances have an outward, projecting shape that will engage the muscles in a circumferentially outward direction (Figs. 2, 5-9). 

Regarding claim 53, the Appellant argues that Schmotzer does not disclose installing the prosthesis between the gluteus muscles and the capsular ligaments that surround the hip joint. The gluteus muscles are located at the buttock region, overlying the posterior portion of the pelvis and the proximal part of the femur. The capsular ligaments of the hip joint are the ligaments that are located at and comprise the hip capsule. Since Schmotzer is implanted into the patient’s hip joint and femur, portions of the implant will be located between the capsular ligaments located at the front/anterior portion of the hip and the gluteus muscles located at the back/posterior of the hip (Figs. 2, 5-9).
Regarding claim 55, the Appellant contends that Schmotzer does not disclose securing the prosthesis to an outer surface of the femur. However, Schmotzer states that portions of its implant can connect to the trochanter, which makes up part of the exterior surfaces of the femur bone (pg. 9, lines 20-23; Figs. 2, 5-9). It is also part of the Appellant’s own arguments that Schmotzer is contacting the trochanter of the femur, which constitutes an outer surface of the femur (page 9 of the Appeal Brief filed on 9/7/2021).

For the above reasons, it is believed that the rejections should be sustained.
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


Respectfully submitted,
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
/KATRINA M STRANSKY/Primary Examiner, Quality Assurance Specialist, Art Unit 3700